BRICKELL, C. J.
Fines imposed as a punishment for misdemeanors are payable to the county in which the indictment is found, or the prosecution commenced, and for their recovery, judgment is entered in favor of the State for the use of the particular county. The forfeitures of undertakings of bail, and the penalties incurred by witnesses for disobedience of the process of the court, or fines for contempt, are also payable to the county. The funds derived from this source, to distinguish them from the general funds, and because they could not be appropriated as the general funds of the county were, have been known as the “fine and forfeiture fund.” The fees of witnesses- in State cases were primary charges on this fund.—R. C. §§ 4220, 4221, 4222. Whenever a surplus of the fund remains after satisfying, or above the sum necessary to satisfy the registered claims of State witnesses, the fees of officers of the court in criminal cases in which the defendants have been convicted, and were insolvent, or in which a nolle prosequi has been entered, are charges on and payable out of the fund. —R. C. § 4438.
The general assembly passed an act, approved March 1, 1870, entitled “ An act to consolidate the funds of fines and *188forfeitures and general fund of the county of Sumter.”—Pamph. Acts, 1869-70, p. 204. The first section of this act provides for the consolidation of the fund known as the fines and forfeitures fund and the general fund of the county and declares the two shall constitute one fund. The second section declares all claims against the county payable out of the fines and forfeitures, shall be paid from the general or consolidated fund. Construing this statute in connection with the general statutory provisions referred to above, its effect and operation are obvious. The distinction between the fine and forfeiture fund and the general fund of the county is destroyed. The two become one common fund, from which the charges on the fine and forfeiture fund created by the general statutory provisions are to be paid. .Prom liability for these charges the fine and forfeiture fund is not exempt, but the charges become county claims, payable from the common fund with which the fines and forfeitures are mingled, in the order of their registration, as other county claims are payable. These charges, prior to this statute,, were not strictly county claims — they were simply charges on the fund in the hands of the county treasurer. They become county claims because the fund from which they were payable is mingled with the general fund of the county, not capable of identification and specific appropriation to their payment, and in lieu of the liability of the particular fund, the liability of the general fund is •substituted. This change rendered necessary the presentation to, and allowance by, the commissioners’ court as a claim against the county, of the fees of officers of court, made a charge on the fine and forfeiture fund. When allowed by the commissioners court, and registered with the county treasurer, he becomes bound to pay it in its order of registration whenever he has of the general or consolidated fund a sum sufficient. Failing to pay it on demand, he became liable to the summary remedy and the penalty prescribed by the statute.—R. C. § 930.
The repeal of the act of March 1st, 1870, by the act of February 1st, 1872, did not operate retrospectively so as to change the character of appellee’s claim. By its allowance by the commissioners court, in May, 1871, it became an Allowed county claim, payable from the general or consolida'ted fund of the county, and it may well be doubted whether subsequent legislation could dives t it of this character. 'The mere subsequent repeal of the statute authorizing its allowance and payment, certainly does not have any such effect.
We find no. error in the record prejudicial to the appellant, and the judgment must be affirmed.